      Case 1:19-cr-00757-JMF Document 102 Filed 07/12/21 Page 1 of 1




                                INGA L. PARSONS, ESQ.
Admitted to MA NY WY                  Attorney at Law                        Tel: 781-581-2262
Federal Court                       3 Bessom St. No. 234                     Fax: 781-842-1430
U.S. Supreme Court                 Marblehead, MA 01945             Inga@IngaParsonsLaw.com


July 12, 2021

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007-1312

Re: USA v. Galdieri, 19 Cr. 757 (JMF)

Dear Judge Furman:

I am appointed counsel for Mr. Joseph Galdieri Jr. I submit this letter withdrawing my
previous request to reschedule the hearing set for the morning of July 14, 2021. Due to
weather the flights for me were delayed and my client’s flight was cancelled so we are
rescheduling. In addition, my first cousin passed away unexpectedly yesterday and I am
flying out west for the funeral on Thursday the 15th.

Respectfully,

/s/ Inga L. Parsons

Inga L. Parsons

Cc:    AUSA Wright



 Application GRANTED. The conference is rescheduled to July 14, 2021, at 10:00 a.m.
 in Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40 Centre
 Street, NY NY. The Clerk of Court is directed to terminate Doc. #102. SO
 ORDERED.



                                     July 12, 2021
